  Case 2:20-cv-03453-CJC-JEM Document 28 Filed 01/13/21 Page 1 of 1 Page ID #:116

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

 Case No.       CV 20-03453-CJC (JEMx)                              Date       January 13, 2021
 Title          Gabriel Dorsey v. Royal California, LLC et al



PRESENT:        HONORABLE CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE
                    Cheryl Wynn                                        None Present
                    Deputy Clerk                                       Court Reporter
           Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:
                    None Present                                       None Present

PROCEEDINGS:           (IN CHAMBERS) ORDER TO SHOW CAUSE RE
                       DISMISSAL FOR LACK OF PROSECUTION


       In its Notice of Intent, the Court ordered the parties to file a report of their early meeting
of counsel in accordance with Federal Rule of Civil Procedure 26(f) (“Rule 26(f)”) and Local
Rule 26−1. However, the parties have not filed their report by the deadline. It is Plaintiff's
responsibility to prosecute its case diligently. Accordingly, the Court, on its own motion,
hereby ORDERS Plaintiff to show cause in writing no later than January 20, 2021 why this
action should not be dismissed for lack of prosecution for failure to file a joint Rule 26(f) report.
As an alternative to a written response by Plaintiff, the Court will consider as an appropriate
response to this OSC the filing of one of the following on or before the above date:

    1. The parties’ joint Rule 26(f) report, or

    2. A notice of voluntary dismissal (Fed. R. Civ. P. 41) as to all Defendants.

   No oral argument of this matter will be heard unless ordered by the Court. The Order will
stand submitted upon the filing of a timely and appropriate response to the Order. Failure to
respond to this Order may result in dismissal.

                                                                                     -    :        -
                                                    Initials of Deputy Clerk    cw




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                             Page 1 of 1
